Citation Nr: 1632101	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-30 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for a low back disability, which was decreased to 10 percent, effective November 1, 2009.

2.  Entitlement to a disability rating in excess of 40 percent for a low back disability. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant had no active duty service but served on active duty for training (ACDUTRA) from April 7, 1987, to August 29, 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO in St. Petersburg, Florida.

As the rating reduction initiated from a claim of entitlement to a disability rating in excess of 40 percent for the low back disability, received in January 2007, the Board has characterized the appeal as involving an increased rating claim in addition to the appeal of the rating reduction.  

The issue of TDIU entitlement is a component of the appealed rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issue of entitlement to an extraschedular TDIU prior to October 9, 2009, is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  The examination upon which the determination to reduce the rating for the low back disability was based was inadequate.  

2.  The Veteran's low back disability has been manifested by painful motion with forward flexion and extension which can attain the neutral position and without factors establishing or approximating unfavorable ankylosis.  

3.  Since October 9, 2009, the schedular criteria for a TDIU are met and the Veteran's combined service-connected disabilities have rendered her unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Reduction of the rating for the low back disability from 40 percent to 10 percent was not proper, and the criteria for restoration of a 40 percent rating from November 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a disability rating higher than 40 percent for the low back disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  Since October 9, 2009, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Restoration Consideration

Historically, service connection was granted for a low back disability in a May 1995 rating decision.  A 10 percent rating was assigned, effective November 14, 1994.  The rating was increased to 20 percent in a January 1997 decision, and then to 40 percent in an August 1998 decision.  In May 2009, the RO proposed a reduction in the rating to 10 percent.  In an August 2009 rating decision, the RO reduced the rating for the low back to 10 percent, effective November 1, 2009.  This had the effect of reducing the combined rating from 70 percent to 60 percent.  At the time of the rating reduction, the 40 percent rating had been in effect from May 5, 1998, to November 1, 2009, a period of more than 10 years.  

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed in the May 2009 decision for notifying her of the bases for the reduction, affording her the opportunity to attend a pre-reduction hearing, and affording her the opportunity to submit additional evidence.  The Veteran does not contend that there was a procedural deficiency.  See 38 C.F.R. § 3.105.  

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ___ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).  

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  

The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, a rating of 100 percent requires unfavorable ankylosis of the entire spine.

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 30 percent requires forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A rating of 10 percent requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

The report of VA examination in April 1998 reveals complaint of continuous back pain, as a result of which, the Veteran has had to restrict her activities to mostly sedentary-type things.  If she tried to do anything physical, she would get severe pain.  Flare-ups were caused by activities such as bending over to run a vacuum cleaner.  Range of motion was limited to 20 degrees from neutral.  She had no extension.  She could tilt 5 degrees right and left.  There were no spasms or postural abnormalities.  The Veteran demonstrated considerable stiffness in range of motion, as well as considerable pain, and loss of ability to perform any kind of moderate and heavy activity.  The examiner estimated that she probably could not carry more than 15-20 pounds and appeared to be quite limited in her physical endurance.  X-rays revealed osteoporosis but no significant other structural abnormality.  There were no osteophytes and there was no evidence of spondylolysis or spondylolisthesis.  

The report of a VA examination in March 2005 reveals that the Veteran could extend the back approximately 20 degrees and flex the back to 50 degrees.  Lateral flexion to the left and right was measured to 30 degrees, and left and right lateral rotation was measured to 25 degrees.  There was no pain associated with these movements, although she noted a slight discomfort.  There was no additional limitation of motion with repetitive use.  She could heel-toe without difficulty.  

In an April 2005 rating decision, the RO concluded that the medical evidence did not support the current 40 percent evaluation.  However, according to the RO's discussion, because the condition was previously rated according to disability evaluation criteria which were no longer in effect, such changes in evaluation criteria could not be used as grounds for reduction unless medical evidence established that the disability had actually improved.  According to the RO, the disability "has undergone no such improvement and is therefore protected under this provision of the law."

The report of a VA examination in June 2007 reveals complaint of constant pain that lasts for up to 8 hours during severe flares.  During flares pain would be 9 out of 10.  Regular everyday pain was noted as 8 out of 10.  According to the examiner, additional limitation due to flare-ups could not be determined without resorting to mere speculation.  Thoracolumbar spine motion was affected by poor effort due to pain.  Forward flexion was measured from 0 to 70 degrees; extension was from 0 to 20 degrees; right and left lateral flexion were from 0 to 10 degrees; and right and left lateral rotation were to 10 degrees.  Range-of-motion testing was found to be rendered inaccurate due to suboptimal effort or potentially psychosocial overlays.  The examiner stated that, without resorting to mere speculation, it could not be determined to what degrees these factors may have implicated measurements possibly creating an apparent functional limitation. 

In an October 2007 rating decision, the RO determined that, although recent evidence showed some improvement in the condition, sustained improvement had not been definitively established.  Since there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.

A January 15, 2008, VA Primary Care Note reveals the Veteran was having severe back pain at level 10 and was having difficulty walking. (VBMS record 05/19/2009)

The report of a VA examination in May 2009 reveals the Veteran's complaint of a sharp pain on a level of 8 out of 10 on a daily basis that lasts all day.  Flare ups occurred six times a week, consisting of acute pain on a scale of 9 to 10 out of 10.  The Veteran complained of pain with standing, sitting, driving, and walking, and she walked with a cane.  There was minimal tenderness over the lumbar area with some loss of lordotic curve.  There was no swelling or deformity otherwise noted.  There was some pain associated with range of motion with gravity and against resistance.  Forward flexion was measured from 0 to 85 degrees; extension was measured from 0 to 18 degrees; right and left lateral flexion were measured from 0 to 30 degrees; right and left lateral rotation were measured from 0 to 45 degrees.  Range of motion was limited by pain.  Repetitive range of motion caused pain, fatigue, weakness, and lack of endurance, but no incoordination.  Additional limitation due to flare ups could not be determined without resorting to mere speculation.  The examiner found that the Veteran was limited to lifting less than ten pounds. 

A June 23, 2009, VA Primary Care Note reveals the Veteran was experiencing intermittent severe back pain that prevented her from doing regular housework.  	 An August 12, 2009, VA Physical Therapy Note reveals the examiner was unable to assess her back due to pain.  The pain level at that time was 8 out of 10 compared to 6 out of 10 the prior time.  She reported that she cannot function at home due to the pain (VBMS record 08/18/2009).

After a review of all of the evidence, the Board notes that the rating reduction in this case was based principally on the results of a single VA examination in May 2009.  This is problematic as the Veteran's low back disability has historically been noted to subject to periods of flare-ups and remissions, which is reflected in the roughly contemporaneous VA Primary Care and Physical Therapy notes.  The May 2009 VA examination was apparently not conducted during a flare.  However, the examiner specifically found that the Veteran's low back disability was manifested by flare-ups, occurring six times per week, during which her pain was estimated at 9 to 10 out of 10.  As noted above, ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any single examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Here, it would appear that the VA outpatient notes in June and August 2009 present a more impaired disability picture than is suggested by the range of motion findings on the May 2009 examination report.  This makes a finding of sustained improvement less than clear.  

The Board acknowledges the RO's determination in October 2007 that the assigned 40 percent evaluation was not considered permanent and was subject to a future review examination.  However, the 40 percent rating was established without any such caveat; and, at the time of the October 2007 finding, the 40 percent rating had already been in effect for more than five years.  The Board finds that such a determination cannot serve to render inapplicable the requirements of 38 C.F.R. § 3.344(a) and (b) and, by simple declaration, place the rating under the provisions of 38 C.F.R. § 3.344(c).  

As noted above, the May 2009 VA examiner declined, without explanation, to assess the functional impairment during such flares, stating that such an estimate could not be made without resort to speculation.  

Before VA can rely on an examiner's conclusion that an opinion is not possible, the examiner must adequately explain the basis for such a conclusion, or the basis must otherwise be apparent in VA's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that can be considered and weighed against contrary opinions).  

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  

Furthermore, the examiner should clearly identify precisely what facts cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Here, no explanation was provided for the professed inability to assess functional impairment during flare-ups.  In light of the seemingly quite frequent occurrence of such flares (six times per week), the Board finds that the May 2009 VA examination was not adequate for purposes of reducing the rating.  

As the examination upon which the reduction was based is not adequate, the Board concludes that the rating reduction is void under the provisions of 38 C.F.R. § 3.344(a) and (b) and restoration of the 40 percent rating is warranted.  

Increased Rating Consideration

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath, 1 Vet. App. 589.  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The rating history and pertinent medical findings are set out above.  After a review of all of the evidence, the Board finds that a rating in excess of 40 percent for the low back disability is not warranted.  At no time during the period under consideration here has the Veteran's thoracolumbar spine motion approximated unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  

While the Veteran asserts that a higher rating is warranted, she has not described how her symptomatology more nearly approximates a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Moreover, in light of the consistent clinical findings showing that she can always attain the neutral position, the Board finds that unfavorable ankylosis is not demonstrated or approximated.  

The Board has considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the Board observes that the grant of service connection is for mechanical back pain and degenerative changes.  Service connection is not in effect for intervertebral disc syndrome.  Moreover, the evidence does not substantiate periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during any 12-month period pertinent to the appeal.  As such, a rating in excess of 40 percent would not be warranted under that schedule.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board also finds that there is no basis for the assignment of any separate ratings for associated objective neurological impairment.  In so finding, the Board observes that while the Veteran has described pain in her lower extremities, she was found to have peripheral neuropathy on examination in June 2007.  Both the June 2007 VA examiner and the May 2009 VA examiner specifically found that there was no radiculopathy associated with the low back disability.  

Accordingly, the Board concludes that a preponderance of the evidence is against entitlement to any rating in excess of 40 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected thoracolumbar spine disability is manifested by signs and symptoms such as pain, stiffness, weakness, fatigability, and lack of endurance, which impairs her ability to sit, stand, lift, and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the thoracolumbar spine provide disability ratings on the basis of limited motion and ankylosis.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the spine inadequate.  

TDIU Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Service connection is in effect for a mental disability, which is rated at 30 percent since January 19, 2007, and 50 percent since October 9, 2009.  The Veteran's service-connected back disability is rated at 30 percent since April 25, 2001.  She has additional disabilities of the seventh and eighth ribs and the inferior rami and superior pubic ramis, which are noncompensably rated.  The combined rating is 60 percent since January 19, 2007, and 70 percent since October 9, 2009.  

Regarding the Veteran's ability to secure or follow a substantially gainful occupation, the Veteran has little occupational history or experience since she left the service in 1987.  She reported on the VA 21-8940 received in January 2008 that she became too disabled to work in 1993 and that the most she ever earned was $6.00 per hour as a boom operator in 1978.  In VA outpatient records, she has reported experience working as a beautician, but reported that she was unable to continue that work as a result of her back disability.  

The Board finds that, since October 9, 2009, the criteria for TDIU are met.  In addition to the schedular criteria for a veteran with multiple service-connected disabilities, the evidence establishes that the combined effect of her service-connected disabilities renders her unable to secure or follow a substantially gainful occupation.  As discussed above, the Veteran experiences flare-ups of low back symptoms six times per week which involve pain rated at 10 out of 10.  This affects her ability to perform as a beautician, the only occupation for which she has any post-service experience and training.  

Moreover, the effect of her mental disability has also been significant.  In a November 2009 examination, she described panic attacks two to three times per week, each lasting about one hour.  These prevent her from carrying out the task at hand.  The examiner found her to be not capable of managing her financial affairs.  The examiner found that the Veteran's mental disorder, in and of itself, did not prevent her from performing physical or sedentary work, but it might contribute to
difficulty in gainful employment by virtue of her difficulty with concentration.  

The decision of the Social Security Administration (SSA), dated March 4, 1999, finds that the Veteran was disabled since April 17, 1997, due to severe impairments including low back pain with intermittent radiculopathy, a mood disorder due to back pain, chronic anxiety with panic attacks, and borderline intellectual functioning.  The decision also finds that her physical impairments preclude her from performing more than light work, her anxiety and depression would impact her ability to maintain concentration, persistence, and pace, for two-thirds of the work day, and that she is precluded from performing her past relevant work as a beautician.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United States Court of Veterans Appeals for Veterans Claims discussed the meaning of substantially gainful employment.  The Court noted the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total basket case before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Here, the type of work for which the Veteran has training and experience is no longer reasonably within her physical and mental capabilities.  Accordingly, the 

Board concludes that the criteria for TDIU are met since October 9, 2009.  As during the period prior to that, the schedular criteria were not met, TDIU on a schedular basis is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 


Duties to Notify and Assist

As the Board is granting the rating reduction and schedular TDIU claims, they are substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

VA's duty to notify was satisfied by a letter March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The Veteran is in receipt of disability benefits from the SSA.  The Veteran has submitted a copy of the disability determination.  However, the RO attempted to obtain other records from SSA and was notified in May 2010 that the Veteran's records had been destroyed and that no additional records exist.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the rating claim that has not been obtained.  



The RO has also obtained a thorough medical examination regarding the rating claim.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  


ORDER

Restoration of a 40 percent rating for the low back disability is granted.  

A rating in excess of 40 percent for the low back disability is denied.  

Since October 9, 2009, schedular TDIU is granted. 


REMAND

The Board has found that, in light of the Veteran's minimal training and experience since she left service in 1987, and in light of considerable impairment resulting from service-connected spine and mental disabilities, she has been rendered unable to secure or follow a substantially gainful occupation.  However, prior to October 9, 2009, the schedular criteria for TDIU are not met, as she has only a 60 percent combined disability rating but has multiple service-connected disabilities.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The applicable laws and regulations provide only for assignment in the first instance of an extra-schedular rating by the individuals specified in 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Having specifically delegated this particular authority to certain individuals, the VA Secretary has by necessity excluded the Board from exercising this authority in the first instance.  See Floyd, 9 Vet. App. at 96.

Therefore, the correct course of action for the Board in extra-schedular consideration cases, such as this one, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Floyd, 9 Vet. App. at 95.

Accordingly, the issue of TDIU entitlement prior to October 9, 2009, is REMANDED for the following action:

1.  Refer the issue of TDIU entitlement prior to October 9, 2009, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

2.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


